Citation Nr: 1509984	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  09-07 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a dermatological disorder to include seborrheic dermatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from December 1972 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).

In January 2011 and June 2014, 2014, the Board remanded the appeal for additional development.

The Board notes that the Veteran's has a VA electronic claim file, which has been reviewed using the Veterans Benefits Management System (VBMS).  VBMS is VA's electronic system for document record keeping.


FINDING OF FACT

A dermatological disorder to include seborrheic dermatitis is not etiologically related to service, including chemical exposure.


CONCLUSION OF LAW

The criteria for service connection for a dermatological disorder to include seborrheic dermatitis are not met.  38 U.S.C.A. §§  1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that VA sent to the Veteran all required notice in a November 2007 letter, prior to the rating decision on appeal.
The Board also finds the Veteran has been afforded adequate assistance in regard to the claim on appeal.  VA obtained the Veteran's service treatment records (STRs) and Social Security Administration (SSA) disability records along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran an appropriate VA medical examination that considered the Veteran's medical history during and after service and contains an opinion regarding the etiology of the Veteran's claimed disability.  This examination report, along with the other evidence of record, provides a sufficient evidentiary background to make a decision on this appeal.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board is also unaware of any such evidence.

It is noted that the Veteran's claim was previously remanded by the Board for development to include obtaining outstanding pertinent records and providing the Veteran a VA examination.  The requested actions were completed.  The Board finds substantial compliance with the requirements articulated in the Board's prior remand decisions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Accordingly, the Board will address the merits of the claim.

II.  Service Connection

The Veteran seeks service connection for a dermatological disability.  He submitted a statement dated in September 2007 explaining that he was exposed to harmful chemicals that included lye and asbestos while he worked aboard a US Navy vessel in the boiler room.  He reports having a skin disorder due to the chemical exposure in service.  In a May 2008 statement, the Veteran described his work environment in the boiler room, the physical effect on his breathing and lungs, and reported that all the hair was permanently burnt off the back of his hands due to the chemicals.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Initially, the Board notes the Veteran does not assert that his claimed skin problems are a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.
 
Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Facts and Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for a dermatological disorder to include seborrheic dermatitis.  A chronic skin disorder is not shown in service or soon after service.  Moreover, the current findings for skin disorder, diagnosed as seborrheic dermatitis, are not etiologically related to service to include the Veteran's chemical exposure in service.

STRs show no complaints or findings for abnormal skin pathology except for a one time entry for dry, irritated skin on hands, treated with lotion, dated in November 1973.  There were no physical findings or follow-up.  Service separation examination dated in June 1975 reflects normal clinical evaluation of the skin.  

In March 2005, the Veteran filed an original VA claim for service connection.  He did not report having any skin disease due to service at this time.

Seborrheic dermatitis is first documented in October 2007, more than 30 years after service discharge.  

More than 30 years after service, in 2007, the Veteran filed a VA compensation claim for skin disease due to service.  VA treatment records dated in October 2007 reflect a diagnosis for seborrheic dermatitis of the face, scalp, and ears, treated with Ketoconazole cream and shampoo.  By history, the skin symptoms had been coming and going for "months to years."  Follow-up was advised in 6 months, but no visits are shown.  VA obtained a VA examination with a medical opinion dated in August 2014.  This examination showed a diagnosis for seborrheic dermatitis.  The examiner opined that:

In my medical opinion, it is less likely than not that currently-diagnosed chronically recurrent seborrheic dermatitis of head (documented to have begun in 2007) is related to any events or exposures in US Navy service 1972-1975.  Rationale: SD [seborrheic dermatitis] can develop at any age for reasons that are rarely discoverable but thought to be due to a combination of irritants and mildly abnormal growth pattern of epidermis and sebaceous glands.  There is no recognized cause which triggers SD after decades of latency.

The examiner further opined that there was no evidence of permanent hair loss to the hands, explaining that "germinal hair follicles in skin are located in the dermis layer of skin and extend partly into the subdermal tissue" and that their destruction by chemical or thermal means would have caused permanent scarring with healing.  Evaluation of the Veteran's hands showed that they were "entirely normal" with sparse normal hair growth on bilateral hands.

The Board accepts that the Veteran is competent to report his symptoms, the onset of those symptoms, and treatment.  Layno, supra.  See also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  In this regard, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, in this case, the Veteran is not competent to diagnose himself as having a skin disability that is etiologically related to service to include chemical exposure in service.  While skin changes are susceptible to lay observation, the etiology for such is not when there is a delayed onset many years after the initial injury.  Moreover, the Veteran lacks the requisite medical training to provide a competent opinion on the etiology of his skin problems first diagnosed many years after service; and, to the extent he is competent to report skin changes in service, the Board finds that his report of a chronic skin disorder in service is not credible in view of the absence of any follow-up for skin problems after his one-time treatment in 1973 and the normal clinical evaluation of the skin at service separation in 1975, coupled with the many years intervening service and the first documented findings for seborrheic dermatitis in 2007.  Furthermore, the lack of a claim for skin disorder on the Veteran's original VA compensation claim in 2005, tends to suggest that he did not have chronic skin problems dating to service.

The Board assigns greater probative value to the normal clinical evaluation of the skin at service separation in 1975 and the negative VA medical opinion dated in August 2014.  The Board finds that this evidence is more probative than the Veteran's unsubstantiated belief because the medical reports were prepared by skilled, neutral medical professionals after evaluating the Veteran.  Also, the 2014 VA medical opinion is more probative than the Veteran's opinion as it included a review of the claims file, a complete medical history, and a medical rationale supporting the opinion.

Lastly, the Veteran's indicated asbestos exposure and vaguely suggests that this too may have caused his skin problems.  However, other than the Veteran's unsupported belief, there is no competent evidence suggesting a relationship between the asbestos exposure and skin disorder, specifically dermatitis.  The August 2014 medical opinion reflects that "There is no recognized cause which triggers SD after decades of latency."  The Veteran has not presented any medical evidence to suggest otherwise.  Therefore, the Board finds that the Veteran's opinion has no probative value in linking asbestos exposure to dermatitis shown many years after service discharge.

On balance, the weight of the evidence is against the claim.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Accordingly, the claim is denied.


ORDER

Service connection for a dermatological disability to include seborrheic dermatitis is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


